 

AO 245D (CASD Rev, 1/19) Judgment in a Criminal Case for Revocations

 

 

 

 

   

UNITED STATES DISTRICT CO
SOUTHERN DISTRICT OF CALIFORNIASoUTHERN DE

UNITED STATES OF AMERICA JUDGMENT IN A
‘(For Revocation of Probation or Supervised Relgase)
(For Offenses Committed On or After November 1, 1987)

 

Vv.

DARIN GRANT JAMES (1 7
(1) Case Number: 3:11-CR-00521-JIM

Michelle Cynthia Angeles, Federal Defenders, Inc.
Defendant’s Attorney -

REGISTRATION NO. 23772-298 —

ne ;

THE DEFENDANT:

ix] admitted guilt to violation of allegation(s) No. 1-5
L] was found guilty in violation of allegation(s) No. after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-4 Committed a federal, state or local offense
5 Failure to report law enforcement contact

Supervised Release is revoked and the defendant i is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30. days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances.

December 13, 2019

Date of Imposition of Sentence

 

 

UNITED STA] ES DISTRICT JUDGE

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

 

 

DEFENDANT: _ DARIN GRANT JAMES (1) Judgment -Page2of2
~ CASE NUMBER: 3:11-CR-00521-JM _

IMPRISONMENT ,
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
‘Six (6) months, to run consecutive to State Court Case.

Sentence imposed pursuant to Title 8 USC Section 1326(b). .
The court makes the following recommendations to the Bureau of Prisons:

OO

The defendant is remanded to the custody of the United States Marshal.

- The defendant shall surrender to the United States Marshal for this district:
Ol at : . A.M. on
O as notified by the United States Marshal. .

 

 

qo The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons: .

C1 onor before
LI - as notified by the United States Marshal.
“O asnotified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on . , to
at a , with a certified copy of this judgment.
~ UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:11-CR-00521-JM

 
